 1   WINDTBERG & ZDANCEWICZ, PLC
     Post Office Box 51826
 2   Phoenix, Arizona 85076
     Phone: (480) 584-5660
 3
     Fax: (480) 584-5958
 4   courtdocs@wzfirm.com
     Michael Zdancewicz - 12426
 5   Marc Windtberg - 24802
 6
     Attorneys for Capital One Auto Finance, a
 7   division of Capital One, N.A.

 8                             UNITED STATES BANKRUPTCY COURT

 9                                        DISTRICT OF ARIZONA

10   In re:                                               Chapter 7 Proceeding
                                                          No. 4:19-bk-07009-BMW
11   Shanna Demetra Mitchell,
12                                                        MOTION FOR RELIEF FROM THE
                     Debtor.                              AUTOMATIC STAY
13
                                                     Property Description:
14   Capital One Auto Finance, a division of Capital 2018 Nissan Rogue S VIN
     One, N.A.,                                      5N1AT2MT5JC738867
15
                     Movant,                              (hereafter the “Collateral”)
16
     v.
17
     Shanna Demetra Mitchell,
18
                     Respondent.
19
20            Capital One Auto Finance, a division of Capital One, N.A. (hereafter the “Movant” or
21   “Creditor”) is a creditor possessing a lien upon property more particularly described below.
22   Movant contends it is entitled relief from the automatic stay because the contract secured by the
23   Collateral is in default. Relief is requested under 11 U.S.C. §362(d)(1) and (d)(2) and (h)(1).
24   Movant requests the court to find:
25            a.     That cause exists to terminate the automatic stay;
26

Case00375382-3
     4:19-bk-07009-BMW          Doc 70 Filed -03/31/20
                                               3-       Entered 03/31/20 20:52:39             Desc
                                Main Document     Page 1 of 12
 1
            b.       If the Court declines to lift the stay immediately, adequate protection payments
 2
            be made pursuant to Bankruptcy Code § 361;
 3
            c.       Waiving the fourteen (14) day provision of Bankruptcy Rule 4001(a)(3) that
 4
            would stay the effectiveness of any Order is appropriate;
 5
            d.       That any Order lifting the stay will be binding in the event this matter is
 6
            converted to another proceeding under the Bankruptcy Code; and,
 7
            e.       That Movant may file an amended proof of claim for any deficiency balance
 8
            within thirty (30) days of disposition of the Collateral, or by the claims bar date,
 9
            whichever is later.
10
            The following Memorandum of Points and Authorities support this Motion.
11
                             MEMORANDUM OF POINTS AND AUTHORITIES
12
            1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2)(G)
13
     and 11 U.S.C. § 362.
14
            2.       Shanna Demetra Mitchell (the “Debtor”) and Devin Glover executed and
15
     delivered to Creditor a contract (hereafter the “Contract”).
16
            3.       Repayment of all amounts due on the Contract is secured with the following
17
     described collateral:
18                           2018 Nissan Rogue S VIN 5N1AT2MT5JC738867

19                                (hereafter referred to as the "Collateral")

20          4.       Exhibit 1 is a true and correct copy of the Contract and it is incorporated herein

21   by reference.

22          5.       The Creditor’s lien on the Collateral is properly perfected.      See Exhibit 2:

23   Records from the Arizona Department of Transportation, Motor Vehicle Division reflecting

24   Creditor’s lien.

25          6.       Movant is the owner and holder of the Contract and the documents securing

26   repayment of all amounts due.


Case00375382-3
     4:19-bk-07009-BMW            Doc 70 Filed -03/31/20
                                                 4-       Entered 03/31/20 20:52:39            Desc
                                  Main Document     Page 2 of 12
 1
            7.       Payments have not been made pursuant to the terms of the Contract and the
 2
     failure to make timely payments prejudices Creditor.
 3
            8.       Payments are due under the Contract for the month of June 2019 and for each
 4
     month thereafter.
 5
            9.       There is little or no equity in the Collateral.
 6
            10.      The amount of the debt as of the Petition date was $26,415.49.
 7
            11.      The Kelley Blue Book (“KBB”) values the Collateral at $16,028.00.             See
 8
     Exhibit 3: Valuation Evidence.
 9
            12.      Movant is entitled to relief from the Automatic Stay for cause.
10
            13.      Movant further request the Court waive the provisions of Bankruptcy Rule
11
     4001(a)(3), which would stay the order for relief until the expiration of 14 days after the entry
12
     of the order.
13
            14.      Movant requests proof of insurance be provided. If proof of insurance is not
14
     provided, Movant asserts as an additional ground for stay relief, the failure to provide insurance
15
     on the Collateral.
16
            15.      A copy of the proposed form of order is attached.
17
                                            LEGAL ANALYSIS
18
            Pursuant to Bankruptcy Code § 362(d)(1), relief from the automatic stay shall be
19
     granted “for cause,” including, without limitation, lack of adequate protection. See, 11 U.S.C.
20
     §362(d)(1). In addition, a party with an interest in property is entitled to relief from the
21
     automatic stay if: (i) the debtor lacks equity in the property, and (ii) the property is not
22
     necessary for an effective reorganization that is in prospect. See, 11 U.S.C. § 362(d)(2); United
23
     Sav. Ass’n of Texas v. Timbers of Inwood Forest Assoc., Ltd., 484 U.S. 365, 108 S. Ct. 626, 98
24
     L.Ed.2d 740 (1988).
25
26
                                         REQUEST FOR RELIEF

Case00375382-3
     4:19-bk-07009-BMW           Doc 70 Filed -03/31/20
                                                5-       Entered 03/31/20 20:52:39             Desc
                                 Main Document     Page 3 of 12
 1
              For the reasons set forth above, Movant respectfully requests the following:
 2
              A.     That cause exists to terminate the automatic stay;
 3
              B.     If the Court declines to lift the stay immediately, adequate protection payments
 4
     be made pursuant to Bankruptcy Code § 361;
 5
              C.     Waiving the fourteen (14) day provision of Bankruptcy Rule 4001(a)(3) that
 6
     would stay the effectiveness of any Order is appropriate;
 7
              D.     That any Order lifting the stay be binding in the event this matter is converted to
 8
     another proceeding under the Bankruptcy Code; and
 9
              E.     That Movant may file an amended proof of claim for any deficiency balance
10
     within thirty (30) days of disposition of the Collateral, or by the claims bar date, whichever is
11
     later.
12
              Dated: March 31, 2020.
13                                                     WINDTBERG & ZDANCEWICZ, PLC
                                                        /s/ Michael Zdancewicz (#012426)
14                                                      Michael Zdancewicz
                                                        Post Office Box 51826
15
                                                        Phoenix, Arizona 85076
16                                                      Attorneys for Capital One Auto Finance, a
                                                        division of Capital One, N.A.
17                                         Certificate of Service
            I certify that on March 31, 2020, a true and correct copy of the above and foregoing was
18   served upon the following parties via electronic means as listed on the Court’s ECF noticing
     system, if available, otherwise by regular first-class mail:
19
20   Stanley J. Kartchner                             Shanna Demetra Mitchell
     7090 North Oracle Road Number 178-204            3792 East Bright View Street
21   Tucson AZ 85704                                  Tucson AZ 85706
22   Devin Glover
23   3792 East Bright View Street
     Tucson AZ 85706
24                                        /s/ Michael Zdancewicz

25
26

Case00375382-3
     4:19-bk-07009-BMW          Doc 70 Filed -03/31/20
                                               6-       Entered 03/31/20 20:52:39               Desc
                                Main Document     Page 4 of 12
       Exhibit 1




Case 4:19-bk-07009-BMW   Doc 70 Filed 03/31/20 Entered 03/31/20 20:52:39   Desc
                         Main Document    Page 5 of 12
Case 4:19-bk-07009-BMW   Doc 70 Filed 03/31/20 Entered 03/31/20 20:52:39   Desc
                         Main Document    Page 6 of 12
Case 4:19-bk-07009-BMW   Doc 70 Filed 03/31/20 Entered 03/31/20 20:52:39   Desc
                         Main Document    Page 7 of 12
                                  Exhibit 2




Case 4:19-bk-07009-BMW   Doc 70 Filed 03/31/20 Entered 03/31/20 20:52:39   Desc
                         Main Document    Page 8 of 12
                               Exhibit 3




Case 4:19-bk-07009-BMW   Doc 70 Filed 03/31/20 Entered 03/31/20 20:52:39   Desc
                         Main Document    Page 9 of 12
Case 4:19-bk-07009-BMW    Doc 70 Filed 03/31/20 Entered 03/31/20 20:52:39   Desc
                         Main Document    Page 10 of 12
 1
 2
 3
 4
 5
 6                             UNITED STATES BANKRUPTCY COURT
 7                                      DISTRICT OF ARIZONA
 8
     In re:                                              Chapter 7 Proceeding
 9
     Shanna Demetra Mitchell,                            No. 4:19-bk-07009-BMW
10
                     Debtor.                              [PROPOSED]
11
12                                                   ORDER GRANTING MOTION FOR
     Capital One Auto Finance, a division of Capital
                                                     RELIEF FROM THE AUTOMATIC
     One, N.A.,
13                                                   STAY

14                   Movant,
                                                         Property Description:
     v.
15                                                       2018 Nissan Rogue S VIN
     Shanna Demetra Mitchell,
16                                                       5N1AT2MT5JC738867
                     Respondent.
17
18            Pursuant to the Motion for Relief from the Automatic Stay (the “Motion”) filed by Capital
19   One Auto Finance, a division of Capital One, N.A. (the “Creditor” or “Movant”) relating to the
20   Collateral described as 2018 Nissan Rogue S VIN 5N1AT2MT5JC738867 (hereafter the
21   “Collateral”) having been duly noticed and there being no objection:
22            IT IS ORDERED terminating the automatic stay as to the Collateral.
23            IT IS FURTHER ORDERED that all stays, including without limitation, confirmation
24   orders, injunctions, restraining orders, and the automatic stays provided by 11 U.S.C. § 362 be
25   vacated with respect to the Collateral, or modified to permit Creditor or its successors and assigns,
26   agents, attorneys, employees and such other persons as the Court shall deem appropriate to take

Case00375382-3
     4:19-bk-07009-BMW          Doc 70 Filed -03/31/20
                                               2-        Entered 03/31/20 20:52:39            Desc
                               Main Document      Page 11 of 12
 1
     any and all lawful actions to enforce its remedies with regard to the Collateral under the subject
 2
     Contract, and non-bankruptcy law.
 3
            IT IS FURTHER ORDERED this Order is binding in the event this matter is converted to
 4
     another proceeding under the Bankruptcy Code.
 5
            IT IS FURTHER ORDERED Movant may file an amended proof of claim for any
 6
     deficiency balance within thirty (30) days of disposition of the Collateral, or by the claims bar date,
 7
     whichever is later.
 8
                                          [Signed and dated above]
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case00375382-3
     4:19-bk-07009-BMW          Doc 70 Filed -03/31/20
                                               3-        Entered 03/31/20 20:52:39              Desc
                               Main Document      Page 12 of 12
